Citation Nr: 0008589	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a snake 
bite. 


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from January 1951 to 
February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a 
snake bite.  

In September 1999, the Board remanded the appellant's claim 
for further development to include requesting the appellant 
to identify any medical treatment for his residuals of an 
inservice snake bite.  


FINDING OF FACT

The record contains no medical diagnosis of a current 
disability which is a residual of the inservice snake bite.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a snake bite is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's service medical records note that he was 
hospitalized for observation a non-venomous snake bite in the 
left forearm in July 1951.  The physician noted an uneventful 
recovery with subsidence of inflammation.  The appellant's 
separation medical examination in December 1958 noted no 
abnormalities secondary to or residuals of the appellant's 
snake bite.  

In September 1997, the appellant filed an initial claim for 
VA benefits for residuals of a snake bite to his left wrist.  
In a statement, received in February 1998, the appellant 
stated that the records sought by the RO (showing a chronic 
disorder or residual disability caused by the snake bite 
sustained in service) were at the "St. Louis Veterans 
Administration."  

In his VA Form 9, substantive appeal, received in September 
1997, the appellant stated that he had problems with his 
hands and fingers "jumping," and he attributed this to the 
snake bite during service.  

In September 1999, the Board remanded the appellant's claim 
for further development to include requesting the appellant 
to identify any medical treatment for his residuals of an 
inservice snake bite.  The Board noted the appellant's 
identification of records at the "St. Louis Veterans 
Administration, and directed the RO to request that the 
appellant identify specific time frames and locations of all 
treatment, VA or private.  By letter in November 1999, the RO 
requested that the appellant identify all medical personnel 
and/or facilities, where he received treatment for residuals 
of the inservice snake bite.  The appellant did not respond 
to this request.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The record contains no medical evidence of a current 
disability.  Although the appellant's reports that his hands 
and fingers "jump," there is no indication that such is a 
manifestation of diagnosed disability.  

In addition, although the appellant's service medical records 
note that he was treated for a non-venomous snakebite in July 
1951, this injury appeared to be acute and transitory and 
had resolved by service separation.  No further complaints, 
diagnoses or opinions of any residuals of the snake bite were 
noted in the remaining seven and a half years of the 
appellant's active service.  No residuals of a snake bite 
were noted on separation examination in December 1958.

The Board further notes that the record contains no competent 
medical evidence of a nexus between the appellant's current 
complaints of "jumping" of his hands and fingers, and any 
incident of his military service, including the snake bite in 
July 1951.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the appellant of 
the evidence necessary for the completion of an application 
for benefits, under 38 U.S.C.A. § 5103 (West 1991), even 
where the claim appears to be not well grounded.  Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. 
at 79-80.  The appellant has not adequately identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for residuals of a snake 
bite is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


